           Case 2:13-cr-00221-APG-CWH Document 282 Filed 07/13/20 Page 1 of 1



 1
                                 UNITED STATES DISTRICT COURT
 2

 3                                      DISTRICT OF NEVADA

 4   UNITED STATES OF AMERICA,                         CASE NO.: 2:13-CR-00221-APG-CWH
 5                  Plaintiff,
 6                                                     ORDER SETTING BRIEFING
     vs.                                               DEADLINE
 7
     SESLEY WILLIAMS,
 8
                    Defendant.
 9

10          On June 2, 2020, I appointed Mark Eibert to represent Sesley Williams for the limited
11
     purpose of determining whether Williams may be eligible for Compassionate Release under 18
12
     U.S.C. § 3582(c)(1)(A). ECF No. 278. Counsel has not filed a supplement to Williams’s motion
13
     (ECF No. 276). By July 21, 2020, Williams’s counsel must file a supplement to the pending
14

15   motion, a notice that no supplemental brief is needed, or a motion for more time explaining why

16   additional time is needed. The failure to do so will be deemed a waiver of further briefing and the
17
     Government’s response to the motion will be due by July 31, 2020.
18
            DATED: July 13, 2020.
19

20

21                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
